Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 08/30/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
Information Disclosure Statement
The information disclosure statements filed 07/31/2020, 01/20/2021, 04/30/2021, 08/13/2021, and 12/14/2021 include documents such as: 
Acoustics of Eastern and Western bells, old and new 
Anti-Dengue Virus Antibodies and Uses Thereof (US20180246101A1), 
Intelligent Multimedia e-catalog (US20020184111A1), 
Rewriting A Query In Terms Of A Summary Based On Functional Dependencies And Join Backs, And Based On Join Derivability (US6496819B1), 
Apparatus For A Record Player Distinguishing Between Recorded and Unrecorded Portions of a Disc (US4707815), 
Vertical Batch Furnace Assembly (US20210111053A1), 
Crop Input Variety Selection Systems, Methods, and Apparatus (US20180000009A1), 
Stool (USD764196S), 
Faux Brick Tool (USD576001S), 
Vehicle Accessory (USD575713S), 
Tire Scraper (USD30036), 
Window Shade Bracket (USD31889), 
Garden Tool (US2280778), 
1,1,2,2,-Tetrafluoroethyl-N,N-dimethylamine: a new selective fluorinating agent, 
UPS to deploy Bluetooth wireless LAN network, 
Magnetic Interactions in Ternary Ruthenium Oxides, 
Using UV Reflective Materials to Maximize Disinfection, 
Tuesday Morning, July 23, 2019 
ABB Presentation on Wireless Technology, 
Bringing the benefits of Java to Bluetooth, 
Improvements in or relating to record-playing apparatus (GB1514921), 
Gecko Tape Using Carbon Nanotubes, 
Making Your Own Timber Dogs – Paul Sellers’ Blog 
Common Chemical Resistance Chart For Polyurethane Foams Rating Code
MSDS for Trisilylamine, and
Water Heater Pan Adapter Kit
These documents are a sampling of the myriad documents submitted by Applicant but are clearly, prima facie, irrelevant to the claimed invention.
Applicant is reminded of element (13) of MPEP 2004:

 It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Furthermore, Applicant is reminded of CFR 1.56(a), in particular the following:

The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98 . However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct.

Applicant is also reminded that the presentation of an IDS, like any other paper filed in the Office, is subject to the provisions of 37 CFR 10.18. In particular, Applicant is reminded of the following:
To the best of the party's knowledge, information and belief, formed after an inquiry reasonable under the circumstances, that --
(i) The paper is not being presented for any improper purpose, such as to harass someone or to cause unnecessary delay or needless increase in the cost of prosecution before the Office;

Lastly, Applicant is encouraged to review Molins PLC v. Textron, Inc., 48 F.3d 1172, 33 U.S.P.Q.2d 1823 (Fed. Cir. 1995).
These reminders are included herein to encourage Applicant to review all submitted documents for their relevancy and to make Applicant aware of the issues that submitting spuriously related and irrelevant documents can create. These reminders do not constitute an assertion of wrongdoing on the part of Applicant or Applicant’s representative.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takewaki (US20160376701).
Regarding claim 1, Takewaki teaches a substrate processing device, comprising:
A chamber (Figure 1: 16);
A first insulating plate apart from an outer wall of the chamber by a first preset distance (Figure 1: wall which 30 is attached to);
A second insulating plate apart from the first insulating plate by a second preset distance (Figure 1: 26);
Wherein the first insulating plate is between the outer wall of the chamber and the second insulating plate (Figure 1: the first plate is between 26 and 16).
Regarding claim 2, Takewaki teaches all of the limitations of claim 1, wherein
The first preset distance is equal to or greater than the second preset distance (Figure 1: distance from a wall of 16 on an opposite half of the device from a wall of the first plate is greater than the width of 32).
Regarding claim 3, Takewaki teaches all of the limitations of claim 1, wherein
A first space is between the outer wall of the chamber and the first insulating plate (Figure 1: such a space is shown);
A second space is between the first insulating plate and the second insulating plate (Figure 1: 32);
Wherein the substrate processing device further comprises a refrigerant supplier configured to supply refrigerant to the second space (¶58).
Regarding claim 4, Takewaki teaches all of the limitations of claim 3, further comprising:
An additional refrigerant supplier supplying refrigerant to the first space (Figure 9B: each 82 can be considered a refrigerant supplier).
Regarding claim 5, Takewaki teaches all of the limitations of claim 4, further comprising:
A suction unit configured to suck gas in the first space and the second space (Figure 1: 50).
Regarding claim 6, Takewaki teaches all of the limitations of claim 4, wherein
The refrigerant supplier and the additional refrigerant supplier control at least one of the temperature and the flow rate of refrigerant such that a temperature of the second space is lower than a temperature of the first space (Figure 1: refrigerant is supplied from the two 82’s of Figure 9B into 32 of Figure 1, therefore, the temperature of the refrigerant in space two is lower than the temperature in space one because some heating of the refrigerant occurs in space one in order to cool 16).
Regarding claim 7, Takewaki teaches all of the limitations of claim 3, wherein
At least one gap is in the first insulating plate (Figure 1: 35); and
The first space and the second space communicate with each other through the at least one gap (Figure 1: 35).
Regarding claim 8, Takewaki teaches all of the limitations of claim 7, wherein
The at least one gap is located below the first insulating plate (Figure 1: 35 at the bottom of 32).
Regarding claim 9, Takewaki teaches all of the limitations of claim 7, further comprising
 A suction unit sucking gas in the first space (Figure 1: 50 sucks gas that is in the first space).
Regarding claim 10, Takewaki teaches all of the limitations of claim 9, further comprising:
A gas supplier configured to supply gas into the chamber (¶58); and
An exhauster connected to the gas supplier and the suction unit (Figure 1: area after 50).
Regarding claim 11, Takewaki teaches all of the limitations of claim 10, wherein
The relationship of pressure of the second space > pressure of the first space > pressure of the suction unit > than the pressure of the exhauster is satisfied (¶58, this is the way gas flows through the unit and therefore the pressure gradient is as claimed); and
The relationship of pressure of the gas supplier > pressure of the suction unit > pressure of the exhauster is satisfied (this is the way gas flows through the unit of Figure 1 and therefore the pressure gradient exists as claimed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763